Citation Nr: 0121969	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  97-32 747A	)	DATE
	)
	)


THE ISSUE

Whether the May 11, 1953 decision, in which the Board of 
Veterans' Appeals (Board) denied entitlement to service 
connection for rheumatic valvulitis, contains clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from August 1951 to January 
1952.

This matter comes before the Board on a motion from the 
veteran's representative dated in August 2001.  In this 
motion, the veteran's representative asserted that the May 
11, 1953 Board decision denying entitlement to service 
connection for rheumatic valvulitis contained CUE insofar as 
the Board failed to consider service connection on the basis 
of aggravation.  This statement has been accepted as a 
request for review of the Board's prior decision on the 
grounds of CUE.  See 38 C.F.R. § 20.1404(a) (2000).


FINDINGS OF FACT

1.  In a decision issued on May 11, 1953, the Board denied 
entitlement to service connection for rheumatic valvulitis.

2.  The record does not suggest that any of the correct 
facts, as they were known at that time, were not before the 
Board at the time of the May 11, 1953 decision.

3.  The May 11, 1953 decision did not involve improper 
application of statutory and regulatory provisions extant at 
the time of the decision.


CONCLUSION OF LAW

The May 11, 1953 decision, in which the Board denied 
entitlement to service connection for rheumatic valvulitis, 
does not contain clear and unmistakable error.  38 U.S.C.A. 
§ 7111 (West Supp. 2001); 38 C.F.R. §§ 20.1400, 20.1403 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7111 (West Supp. 2001), the Board has, 
for the first time, been granted the authority to revise a 
prior decision of the Board on the grounds of CUE.  A claim 
requesting review under the new statute may be filed at any 
time after the underlying decision is made.  Pursuant to 
VAOPGCPREC 1-98 (Jan. 13, 1998), the Board's new authority 
applies to any claim pending on or filed after November 21, 
1997, the date of enactment of the statute.  38 C.F.R. 
§ 20.1400(b) (2000) sets forth that the motion must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such errors, and why the result 
would have been manifestly different for such error.  The 
Board is satisfied that the veteran's August 2001 motion 
satisfies these requirements, as the veteran has argued his 
case with the necessary specificity.  See Disabled American 
Veterans v. Gober, 234 F.3d 682, 704 (Fed. Cir. 2000).

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon the request of the 
claimant.  38 U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. 
§ 20.1400 (2000). 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a) (2000).  

The record to be reviewed for clear and unmistakable error in 
a prior Board decision must be based on the record and the 
law that existed when that decision was issued. To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be deemed clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (2000).  Examples of 
situations that are not CUE are: (1) a new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) a failure to fulfill the VA's duty to assist 
the veteran with the development of facts relevant to his or 
her claim; or (3) a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d) (2000).  CUE 
also does not encompass the otherwise correct application of 
a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e) (2000).  

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) in regard to the issue of CUE in 
an RO rating decision provide a further framework for 
determining whether CUE exists in a Board decision.  The 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

In this case, the veteran has argued, in essence, that CUE 
should be found in the May 11, 1953 Board decision because 
the Board failed to consider the issue whether service 
connection for rheumatic valvulitis was warranted on the 
basis of in-service aggravation of a preexisting disorder.  
The veteran also maintains that the medical evidence showed 
he had the condition prior to discharge from service and that 
therefore service connection should have been granted by the 
Board in 1953.  He points out that service connection has now 
been granted for his heart condition.  Failure to grant 
service connection in 1953 was clearly and unmistakably 
erroneous.  

Under the laws and regulations of the VA in effect at the 
time of the May 1953 Board decision, service connection was 
warranted for a disability resulting from a disease or injury 
contracted in or aggravated by service.  38 U.S.C. § 471 
(1952); 38 C.F.R. § 3.77 (1949 & Supp. 1952).  A disease, 
injury, or disability which had been shown to be clearly and 
unmistakably present prior to inception in service would not 
be granted service connection unless it had been shown to 
have been aggravated during service; otherwise, the veteran 
would be presumed to have been in sound condition at entry.  
38 U.S.C. §§ 4.71, 4.71a (1952); 38 C.F.R. §§ 3.63, 3.79 
(1949 & Supp. 1952).     

In reviewing the facts of this case, the Board notes that, 
upon entry into service, no cardiovascular disorders were 
noted on examination.  Beginning in December 1951, during 
service, the veteran was treated for a presystolic murmur, 
and an electrocardiogram revealed evidence of chronic 
myocardial changes and a right ventricular strain pattern.  A 
subsequent cardiac examination, from January 1951, revealed 
definite murmurs, and the examiner commented that the 
veteran's disability was "undoubtedly present . . . but 
overlooked" on his earlier examinations.  The veteran was 
subsequently discharged from service, and a Medical Board 
disposition report indicates that his heart disability 
existed prior to entry on active duty and was not permanently 
aggravated therein.  In conjunction with his appeal, the 
veteran submitted a 1950 examination report and a statement 
from a doctor who had examined him in 1949, both of which 
indicated no evidence of a pre-service heart disability, and 
he provided testimony at a November 1952 hearing.

The Board, in its May 1953 decision, reviewed all of the 
aforementioned evidence but found that, in the absence of 
active rheumatic fever during service, the chronicity of the 
veteran's condition demonstrated shortly after induction, and 
"sound medical principles," the evidence of record clearly 
and unmistakably established the pre-service existence of 
rheumatic valvulitis with mitral stenosis.  Moreover, the 
Board found that the veteran's service records did not 
establish aggravation of the basic condition during the 
veteran's brief period of service.  As such, a grant on the 
basis of in-service incurrence or aggravation was not found 
to be warranted, and the Board denied the veteran's claim.

In reviewing the facts of this case, the Board observes that 
there is no indication that the correct facts, as they were 
known at the time, were not before the Board at the time of 
the issuance of the May 1953 decision.  The Board was fully 
aware that the veteran had valvular heart disease prior to 
his discharge from service.  There is also no indication that 
the correct laws and regulations were not applied or were 
incorrectly applied.  Rather, the Board considered the 
applicable laws regarding both incurrence and aggravation and 
found that the condition clearly and unmistakably existed 
prior to service and was not aggravated during service.  The 
fact that the VA recently agreed to grant service connection 
for the veteran's disability was based on evidence developed 
and submitted into the record years after the 1953 decision.  
Moreover, the decision to grant service connection was based 
on opinion, indeed a difference of opinion inasmuch as there 
was medical opinion against as well as in favor of the 
veteran's claim.  

Furthermore, the Board has considered the veteran's argument 
that the Board incorrectly decided his claim in the May 1953 
decision, but the fact that the Board decided the claim 
differently from the way the veteran had wanted does not 
constitute CUE.  A disagreement as to how the facts were 
weighed or evaluated does not constitute CUE.  See 38 C.F.R. 
§ 20.1403(d) (3) (2000).  Simply stated, there was evidence 
of record in 1953 for the Board to conclude that the 
veteran's heart condition existed prior to service and was 
not aggravated by service.  

In short, there is no indication that the Board failed to 
correctly apply the statutory and regulatory provisions 
extant at the time of the May 1953 decision to the correct 
facts as they were known at the time.  In the absence of the 
kind of error of fact or law which would compel the 
conclusion that the result would have been manifestly 
different but for error, there is simply no basis upon which 
to find CUE in the Board's May 11, 1953 decision.  The 
veteran's motion must, therefore, be denied.


ORDER

In the absence of clear and unmistakable error in the May 11, 
1953 Board decision denying entitlement to service connection 
for rheumatic valvulitis, the appeal is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 



